OPINION — AG — THE EXECUTIVE ORDER OF THE GOVERNOR MAY PROPERLY BE CONSIDERED VALID TO 63 Ohio St. 1965 Supp., 1-710 THROUGH 1-720 [63-1-710] — [63-1-720], AND THAT THE EFFECT OF SUCH ORDER AND THE ENUMERATED SECTIONS OF STATUTE VALIDLY (1) DESIGNATE THE STATE COMMISSIONER OF HEALTH AS THE SOLE AGENCY FOR SUPERVISING THE ADMINISTRATION OF THE STATE PLAN HEREIN MENTIONED, AND (2) THAT THE REPRODUCTION OF THE AFORESAID EXECUTIVE ORDER AND THE AFOREMENTIONED 1965 AMENDED SECTIONS OF STATUTE AMY BE SAID TO SATISFACTORILY EVIDENCE THE FACT THAT THE SAID COMMISSIONER OF HEALTH WILL HAVE THE AUTHORITY TO CARRY OUT SUCH STATE PLAN IN CONFORMITY WITH THE APPLICABLE FEDERAL LAW. CITE: ARTICLE VI, SECTION 2, 63 Ohio St. 1963 Supp., 1-101 [63-1-101] (FINIS STEWART)